These causes came on to be heard on the Report of the Special Master, Edward F. Mc-Clennen, under order entered December 19, 1932, and were argued by counsel.
On Consideration Whereof, it is ordered by this Court that the decree of April 21,. 1930 (281 U.S. 696), be, and the same is hereby, enlarged by the addition of the following provision:.
That the State of Illinois is hereby required to take all necessary steps, including whatever authorizations or requirements, or provisions for the raising, appropriation and application of moneys, may . be needed in order to cause and secure the completion of adequate sewage treatment or sewage disposal plants and sewers, together with controlling works to. prevent reversals of the Chicago River if such works are necessary, and all other incidental facilities, for the disposition of the sewage of the area embraced within the Sanitary District of Chicago so as to preclude any ground of objection on the part of *711the State or of any of its municipalities to the reduction of the diversion of the waters of the Great Lakes-St. Lawrence system or watershed to the extent, and at the times and in the manner, provided in this decree.
And the State of Illinois is hereby required to file in the office of the Clerk of this Court, on or before October 2, 1933, a report to this Court of its action in compliance with this provision.
And It Is Further Ordered that, except as above provided, the application of the complainant States herein be, and the same is hereby, denied. Costs, including the expenses incurred by the Special Master and his compensation, to be fixed by the Court, shall be taxable against the defendants. (Entered May 22, 1933. See 289 U.S. 395.)